UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6791


KASHEEM NUNNALLY,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Roderick Charles Young,
Magistrate Judge. (3:15-cv-00327-RCY)


Submitted:   November 22, 2016             Decided:   November 29, 2016


Before DIAZ and THACKER, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Kasheem Nunnally, Appellant Pro Se.    Aaron Jennings Campbell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kasheem Nunnally seeks to appeal the magistrate judge’s order *

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.    The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.        Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Nunnally has not made the requisite showing.    Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.     We dispense with oral argument


     * The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2012).


                                  2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                        DISMISSED




                                3